Case 3:19-cv-00388-RNC Document 34-5 Filed 04/30/19 Page 1of 3

EXHIBIT 4

 

 
 

 

 

 

19-cv-00388-RNC Document 34-5 Filed 04/30/19 Page 2 of 3

Case 3

Connecticut State Police

 

 

 

 

 

   

‘ Connecticut State Police
Meridan, CT Prugfire System
GRO System General Rifling Characteristics 35-Feb-1999 13:55
Page 1
Land Width* Groove Width*

Country Manufacturer fT Model Cartridge Poly/Cut | Twist NL Kin Max. Min Max

GE HECKLER & KOCK BA | MPSK SMM. LUGER Cut Right 6 oa 74 106

US RUGER BA | NP? OME LUGER cut Right $ 7o 74 400

US ecient REGER , BA | MP9 MN LUGES Cut 102

 

 

 

    
   

DEFENDER
TRAILSMAN

 

 

 

 

 

SW INC (COBRAY)
TANFOGLIC
TANFOGLID

 

HECKLER & KOCH
HECKLER £ KOCH
SEDER cer

 

 

 

 

Re NORINCO Pro: 293 SMM LUGER- fut Right 6 76 te 102 408
RC NORINGO PE | 2434 SMM LUGER fut Right é 70 76 72 110
RC NORINCO PE 7B SNM LUGER cut Right 6 6& 70 704 106

 

 

* Values are SAE.
 

 

 

 

 

 

19-cv-00388-RNC Document 34-5 Filed 04/30/19 Page 3 of 3

Case 3

Connecticut State Police
Meridan, CT

Comecticut State Police
Drugfire System

 

 

GRO System General Rifling Characteristics 53-Feb-1999 73:55
. Page 2
. . Land Width* Groove Width*
fountry Hanufacturer FT Model Cartridge Poly/Cut | Twist RE Min Max Mtn Max
us SHD INE PL { M11/NINE OMM LUBER Cur Right 70 73 700 185
SX TOKAREY PI OM LUGER Cut Right FO t2 105 ‘106

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Key to FT - Firearm Type and Description
First Letter ~ Firearm Type Second Letter - Firearm Description

B: Submachine Gun/Machine Pistol A: Automatic
C: Rifke/Shotgun Combination Bs Balt Action

M: Machine Gun Cs Carbine

P: Pistol Ds Derringer

R: Rifle &: Double Barrel Side/Side
§: Shotgun G: Over & Under

Zz All Others P: Purp

Tz Semiautomatic
Ls Lever Action
BR: Revolver

§: Single Shot
W: Three Barrels
X: Fourt+ garrels

* Values are SAE.

Search Criteria
ALL Records Where:

Caltber is: 1387? and
Rifling is; 'Cut’ and
Direction ef Twist is: ‘Right! and
Number of Lands end Greoves is: ‘4! and
Land Width jis: G49 +/- 2 {SAE} and
Groove Width Is: 105 +/- 2 (SAE}
